703 F.2d 328
Glenn L. McDONNELL, Appellee,v.FARMERS INSURANCE EXCHANGE, Truck Insurance Exchange, FireInsurance Exchange, Mid-Century Insurance, FarmersNew World Life Insurance Company andIllinois Farmers InsuranceCompany, Appellants.
No. 82-1748.
United States Court of Appeals,Eighth Circuit.
Submitted March 15, 1983.Decided April 12, 1983.

Appeal from the United States District Court for the District of Minnesota;  Diana E. Murphy, U.S.D.C., Judge.
Dorsey & Whitney, Roger J. Magnuson, Charles L. Sweeris, Minneapolis, Minn., for appellee.
William T. Egan, Scott K. Goldsmith, Rider, Bennett, Egan & Arundel, Minneapolis, Minn., for appellants.
Before LAY, Chief Judge, JOHN R. GIBSON, Circuit Judge, and ROBERTS,* District Judge.
PER CURIAM.


1
This matter comes before the court on review of the grant of a preliminary injunction issued by the district court under the guidelines of Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109 (8th Cir.1981).  On appeal defendants urge that plaintiff has not shown it will probably succeed on the merits.  We stated in Dataphase:


2
It follows that the court ordinarily is not required at an early stage to draw the fine line between a mathematical probability and a substantial possibility of success.  This endeavor may, of course, be necessary in some circumstances when the balance of equities may come to require a more careful evaluation of the merits.  But where the balance of other factors tips decidedly toward movant a preliminary injunction may issue if movant has raised questions so serious and difficult as to call for more deliberate investigation.


3
Id. at 113.


4
We find that the district court did not abuse its discretion in applying the above standard in granting the preliminary injunction.


5
We do, however, request the district court to expedite an early determination on the merits of the legal issue involved as to the applicability of the Minnesota Franchise Act, Minn.Stat.Ann. Sec. 80C.01 to -.22 (West Supp.1983), asserted by the plaintiff as governing the relationship of the parties.


6
The order granting the preliminary injunction is affirmed.



*
 Ross T. Roberts, District Judge, Western District of Missouri, sitting by designation